DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 13 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.

Claim Objections
Claims 1 – 12 and 18 – 26 are objected to because of the following informalities:  The first instance of SMA in each independent claims should be changed to “shape memory alloy (SMA)” for clarity.  Appropriate correction is required.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2011 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 – 6, 10 – 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne (US PgPub No. 2011/0222176).
Regarding claim 1, Browne teaches a SMA actuator (paragraphs 0022, 0024 and figure 1 item 16; SMA actuator) assembly to tilt a movable object comprising a mirror or prism (tilting item 14 with mirror 12 in figure 1, 3A, 4a, and 5; movable mirrors) relative to a static part (figure 1 item 1; the mirrors are movable relative to the car body (i.e. car body is static part)) wherein the actuator assembly is arranged to tilt the movable object about at least one axis (tilting item 14 with mirror 12 in figure 1, 3A, 4a, and 5 in at least one axis in control of the SMA actuator item 16) and comprises a plurality of SMA wires (paragraphs 0006, 0022, 0024, 0026 – 0032; plurality of wires associated with SMA).

Regarding claim 2, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein the actuator assembly is configured to tilt the movable object about two non-parallel axes (paragraph 0026; tilting the movable object about two non-parallel axes).

Regarding claim 3, as mentioned above in the discussion of claim 2, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein the two axes are perpendicular axes (paragraph 0026; two axes are perpendicular axes provided to facilitate vertical plus horizontal rotation).

Regarding claim 4, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein the actuator assembly comprises at least four SMA wires (paragraph 0026 also figure 1; at least four wires to facilitate vertical plus horizontal rotation).

Regarding claim 5, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein the actuator assembly comprises a suspension system for supporting the movable object on the static part in a manner allowing the movable object to tilt (paragraphs 0026, 0056 – 0057, 0064 – 0065 also figures 2 – 3b items connecting the static part to the movable part; wherein the actuator assembly comprises a suspension system for supporting the movable object on the static part in a manner allowing the movable object to tilt).

Regarding claim 6, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein the SMA wires are each connected at one end to the static part and at the other end to the movable object (figures 2 – 3b item 18 connected at one end to the static part and at the other end to the movable object).

Regarding claim 10, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein the movable object comprises a gimbal on which the mirror or prism is mounted, the gimbal being arranged to allow the mirror or prism to tilt about at the least one axis (paragraph 0026 gimbaled mirror mount).

Regarding claim 11, as mentioned above in the discussion of claim 10, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein the gimbal is arranged to allow the mirror or prism to tilt about two perpendicular axes (paragraph 0026 gimbaled mirror mount allow the mirror to tilt about two perpendicular axes).

Regarding claim 12, as mentioned above in the discussion of claim 10, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein the SMA wires are each connected at one end to the static part and at the other end to the gimbal (paragraph 0026 gimbaled mirror mount also figures 2 – 3b item 18 connected at one end to the static part and at the other end to the gimbal).

Regarding claim 20, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.  Additionally, Browne teaches wherein each SMA wire is arranged, on contraction, to drive displacement of the movable object, the SMA wires being arranged at different positions so that the SMA wires, on contraction, drive tilting of the movable object (paragraph 0026 wherein each SMA wire is arranged, on contraction, to drive displacement of the movable object (mirror), the SMA wires being arranged at different positions so that the SMA wires, on contraction, drive tilting of the movable object, paragraphs 0006, 0022, 0024, 0026 – 0032; plurality of wires associated with SMA drive tilting of the movable object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 – 9, 21 – 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Browne (US PgPub No. 2011/0222176) in view of HOWARTH (US PgPub No. 2015/0346507).
Regarding claim 7, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.
However, Browne fails to clearly teach wherein the SMA wires are each fixed at both ends to the static part and hooked at their midpoint at a feature of the movable object. HOWARTH, on the other hand teaches wherein the SMA wires are each fixed at both ends to the static part and hooked at their midpoint at a feature of the movable object.
More specifically, HOWARTH teaches wherein the SMA wires are each fixed at both ends to the static part and hooked at their midpoint at a feature of the movable object (figure 2 items 11  -14 fixed to crimping members 5 and in the middle connected to studs 8 - 9; wherein the SMA wires are each fixed at both ends to the static part and hooked at their midpoint at a feature of the movable object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HOWARTH with the teachings of Browne to have a system with improved image capture via shake correction.

Regarding claim 8, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.
However, Browne fails to clearly teach wherein the SMA wires are each fixed at both ends to the movable object and hooked at their midpoint at a feature of the static part. HOWARTH, on the other hand teaches wherein the SMA wires are each fixed at both ends to the movable object and hooked at their midpoint at a feature of the static part.
More specifically, HOWARTH teaches wherein the SMA wires are each fixed at both ends to the movable object and hooked at their midpoint at a feature of the static part (figure 2 items 11  -14 fixed to crimping members 5 and in the middle connected to studs 8 - 9; wherein the SMA wires are each fixed at both ends to the movable object and hooked at their midpoint at a feature of the static part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HOWARTH with the teachings of Browne to have a system with improved image capture via shake correction.

Regarding claim 9, as mentioned above in the discussion of claim 7, Browne in view of HOWARTH teach all of the limitations of the parent claim. Additionally, HOWARTH teaches wherein for each SMA wire, the two sections of SMA wire on either side of the hooked part are angled relative to each other when viewed in a direction perpendicular to the axes of about which the movable object tilts (figure 2 items 11  -14 fixed to crimping members 5 and in the middle connected to studs 8 – 9; wherein the tilting object is the lens).

Regarding claim 21, Browne teaches an actuation system (paragraphs 0022, 0024 and figure 1 item 16; SMA actuator) comprising: an SMA actuator (paragraphs 0022, 0024 and figure 1 item 16; SMA actuator) assembly to tilt a movable object comprising a mirror or prism (tilting item 14 with mirror 12 in figure 1, 3A, 4a, and 5; movable mirrors) relative to a static part (figure 1 item 1; the mirrors are movable relative to the car body (i.e. car body is static part)) wherein the actuator assembly is arranged to tilt the movable object about at least one axis (tilting item 14 with mirror 12 in figure 1, 3A, 4a, and 5 in at least one axis in control of the SMA actuator item 16) and comprises a plurality of SMA wires (paragraphs 0006, 0022, 0024, 0026 – 0032; plurality of wires associated with SMA).
However, Browne fails to teach a control circuit configured to drive the actuator assembly to effect optical image stabilization. HOWARTH, on the other hand teaches a control circuit configured to drive the actuator assembly to effect optical image stabilization.
More specifically, HOWARTH teaches a control circuit configured to drive the actuator assembly to effect optical image stabilization (paragraphs 0003 and 0016 also figures 1 - 2; a control circuit configured to drive the actuator assembly to effect optical image stabilization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HOWARTH with the teachings of Browne to have a system with improved image capture via shake correction.

Regarding claim 22, Browne teaches an assembly (figures 2 – 3b) comprising: an SMA actuator (paragraphs 0022, 0024 and figure 1 item 16; SMA actuator) assembly to tilt a movable object comprising a mirror or prism (tilting item 14 with mirror 12 in figure 1, 3A, 4a, and 5; movable mirrors) relative to a static part (figure 1 item 1; the mirrors are movable relative to the car body (i.e. car body is static part)) wherein the actuator assembly is arranged to tilt the movable object about at least one axis (tilting item 14 with mirror 12 in figure 1, 3A, 4a, and 5 in at least one axis in control of the SMA actuator item 16) and comprises a plurality of SMA wires (paragraphs 0006, 0022, 0024, 0026 – 0032; plurality of wires associated with SMA).
However, Browne fails to teach the assembly is a camera assembly; a control circuit configured to drive the actuator assembly to effect optical image stabilization; and a vibration sensor arranged to generate output signals representative of the vibration of the camera assembly, the control circuit being arranged to drive the actuator assembly in response to the output signals of the vibration sensor for driving movement of the movable object to stabilize an image captured thereby. HOWARTH, on the other hand teaches the assembly is a camera assembly; a control circuit configured to drive the actuator assembly to effect optical image stabilization; and a vibration sensor arranged to generate output signals representative of the vibration of the camera assembly, the control circuit being arranged to drive the actuator assembly in response to the output signals of the vibration sensor for driving movement of the movable object to stabilize an image captured thereby.
More specifically, HOWARTH teaches the assembly is a camera assembly (paragraph 0016; camera apparatus); a control circuit configured to drive the actuator assembly to effect optical image stabilization (paragraphs 0003 and 0016 also figures 1 - 2; a control circuit configured to drive the actuator assembly to effect optical image stabilization); and a vibration sensor arranged to generate output signals representative of the vibration of the camera assembly, the control circuit being arranged to drive the actuator assembly in response to the output signals of the vibration sensor for driving movement of the movable object to stabilize an image captured thereby (paragraphs 0017 and 0069 – 0070; a vibration sensor arranged to generate output signals representative of the vibration of the camera assembly, the control circuit being arranged to drive the actuator assembly in response to the output signals of the vibration sensor for driving movement of the movable object to stabilize an image captured thereby).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HOWARTH with the teachings of Browne to have a system with improved image capture via shake correction.

Regarding claim 24, as mentioned above in the discussion of claim 22, Browne in view of HOWARTH teach all of the limitations of the parent claim.  Additionally, HOWARTH teaches wherein the camera assembly is a telephoto camera or a zoom camera (paragraphs 0031; zooming camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HOWARTH with the teachings of Browne to have a system with improved image capture via shake correction and/or proving a zooming function to the camera of Browne thereby providing added functionality and improved imaging.

Regarding claim 26, Browne teaches a device (figures 2 – 3b) comprising an SMA actuator assembly (paragraphs 0022, 0024 and figure 1 item 16; SMA actuator) to tilt a movable object comprising a mirror or prism (tilting item 14 with mirror 12 in figure 1, 3A, 4a, and 5; movable mirrors) relative to a static part (figure 1 item 1; the mirrors are movable relative to the car body (i.e. car body is static part)) wherein the actuator assembly is arranged to tilt the movable object about at least one axis (tilting item 14 with mirror 12 in figure 1, 3A, 4a, and 5 in at least one axis in control of the SMA actuator item 16) and comprises a plurality of SMA wires (paragraphs 0006, 0022, 0024, 0026 – 0032; plurality of wires associated with SMA).
However, Browne fails to teach wherein the device is a mobile phone (note the term mobile phone only appears in the preamble hence is not given weight but for compact prosecution examiner will find a combination to support the idea). HOWARTH, on the other hand teaches wherein the device has functionality of a mobile phone.
More specifically, HOWARTH teaches wherein the device has functionality of a mobile phone (paragraphs 0025 and 0034 - 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of HOWARTH with the teachings of Browne to have a system with added functionality of a phone thereby improving functionality of Browne.

Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Browne (US PgPub No. 2011/0222176) in view of Nordhaug (US PgPub No. 2015/0323856).
Regarding claim 18, as mentioned above in the discussion of claim 1, Browne teaches all of the limitations of the parent claim.
However, Browne fails to clearly teach wherein the gimbal is a unitary piece of metal cut or etched from a metal sheet. Nordhaug, on the other hand teaches wherein the gimbal is a unitary piece of metal cut or etched from a metal sheet.
More specifically, Nordhaug teaches wherein the gimbal is a unitary piece of metal cut or etched from a metal sheet (paragraph 0070; wherein the gimbal is a unitary piece of metal cut or etched from a metal sheet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Nordhaug with the teachings of Browne to have a system with improved construction thereby improving the system of Browne.

Regarding claim 19, as mentioned above in the discussion of claim 18, Browne in view of Nordhaug teach all of the limitations of the parent claim.  Additionally, Nordhaug teaches wherein the metal is steel (paragraph 0070; wherein the metal is steel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Nordhaug with the teachings of Browne to have a system with improved construction thereby improving the system of Browne.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Browne (US PgPub No. 2011/0222176) in view of HOWARTH (US PgPub No. 2015/0346507) in view of Cho (US PgPub No. 2011/0181955).
Regarding claim 23, as mentioned above in the discussion of claim 22, Browne in view of HOWARTH teach all of the limitations of the parent claim.
However, Browne in view of HOWARTH fails to clearly teach wherein the mirror or prism is configured to fold light upstream of a lens of the camera assembly. Cho, on the other hand teaches wherein the mirror or prism is configured to fold light upstream of a lens of the camera assembly.
More specifically, Cho teaches wherein the mirror or prism is configured to fold light upstream of a lens of the camera assembly (figures 3a – 3c, 5a – 6c, 10a – 12d; prism is configured to fold light upstream of a lens of the camera assembly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Cho with the teachings of Browne in view of HOWARTH to have a system with improved image capture via improved stabilization and/or improved imaging by adjusting optical path of light for improved imaging.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Browne (US PgPub No. 2011/0222176) in view of HOWARTH (US PgPub No. 2015/0346507) in view of Topliss (US PgPub No. 2011/0179786).
Regarding claim 25, as mentioned above in the discussion of claim 22, Browne in view of HOWARTH teach all of the limitations of the parent claim.
However, Browne in view of HOWARTH fails to clearly teach wherein the camera assembly comprises lenses of at most 10mm diameter. Topliss, on the other hand teaches wherein the camera assembly comprises lenses of at most 10mm diameter.
More specifically, Topliss teaches wherein the camera assembly comprises lenses of at most 10mm diameter (paragraphs 0062 and 0095; wherein the camera assembly comprises lenses of at most 10mm diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Topliss with the teachings of Browne in view of HOWARTH because Topliss  teaches in at least paragraph 0095 to have a system with a balance of optical performance and low cost lens system typically having a diameter of at most 10 mm thereby improving the system of Browne.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US PgPub No. 2018/0171991) teaches an optical image stabilization suspension assembly implemented as an integrated SMA actuator assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
10/11/2022